Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of refusing a direct order. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination at issue was administratively reversed, all references thereto were expunged from petitioner’s institutional record and the $5 mandatory surcharge was refunded to his inmate account. As such, petitioner has been afforded all the relief to which he is entitled, and the petition must be dismissed as moot (see Matter of Hinton v Rock, 108 AD3d 981, 982 [2013]; Matter of Jimenez v Fischer, 108 AD3d 958 [2013]).
Peters, EJ, Stein, Garry and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.